                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION




     UNITED STATES OF AMERICA,
                                                     CR 18-47-M-DLC
                        Plaintiff,

          vs.                                         ORDER

     NICKOLAS WILLIAM POVSHA,

                        Defendant.

        THIS matter comes before the Court on the United States' Motion for Final

Order of Forfeiture. Having reviewed said motion, the Court finds:

1       The United States commenced this action pursuant to 21 U.S.C. § 853(a)(l)

and (2), 21 U.S.C. § 881(a)(l 1), and 18 U.S.C. § 924(d).

2.      A preliminary order of forfeiture was entered on January 31, 2019. (Doc.

37.)

3.      All known interested parties were provided an opportunity to respond and

publication has been effected as required by 21 U.S.C. § 853(n)(l). (Doc. 39.)

4.      It appears there is cause to issue a forfeiture order under 21 U.S.C.

§ 853(a)(l) and (2), 21 U.S.C. § 881(a)(l 1), and 18 U.S.C. § 924(d).

It is therefore ORDERED, DECREED AND ADJUDGED that:

1.      The motion for final order of forfeiture (Doc. 46) is GRANTED.

                                          -1-
2.    Judgment of forfeiture of the following property shall enter in favor of the

United States pursuant to 21 U.S.C. § 853(a)(l) and (2), 21 U.S.C. § 881(a)(l 1),

and 18 U.S.C. § 924(d), free from the claims of any other party, the following

property:

             • Ruger LCP .380 Auto Pistol (Serial number: 371364756);

             • Ruger P90 .45 caliber Pistol (Serial number: 661-47663);

            • Bushmaster XMl 5E2S .223 caliber rifle (Serial number:

                BK5401888);

             • European American Armory Corp. EA/R .38 special/.357 mag

                pistol (Serial number: 1737219);

             • Tavor SAR .556 caliber rifle (Serial number: T0056075);

             • Para Expert 1911 .45 caliber pistol (Serial number: 012336NW);

             • Smith & Wesson MP .40 caliber pistol (Serial number:

                HWN5290);

            • JP Sauer & Sohn Western Marshal .22 caliber revolver (Serial

                number: 161962);

            • Remington 700 300 Win mag rifle (Serial number: B6762585);

            • Mossberg 590 12 gauge shotgun (Serial number: V0669987);




                                        -2-
• Westemfield X9H-480-H 410 caliber rifle (Serial number:

    2925445);

• Remington 870 12 gauge shotgun (Serial number: C342167 A);

• JC Higgins PAT .22 caliber LR rifle (Serial number: 2094577);

• Remington 870 12 gauge shotgun (Serial number: D947204A);

• Remington 870 Express Magnum 12 gauge shotgun (Serial

    number: A699698U);

• Remington 550! .22 caliber rifle (Serial number: 2027892);

• M91 Russia 7.62X50 caliber rifle (Serial number: 9130350274);

• 7 Rounds .38 Special caliber ammunition;

• 522 Rounds .45 caliber ammunition;

• 7 Rounds .45 caliber "Blazer" ammunition;

• 203 Rounds .223 caliber ammunition;

• 301 .12 gauge shotgun shells;

•   13 7 Rounds .40 caliber ammunition;

• 423 Rounds .22 caliber ammunition;

•   1 Round .357 caliber ammunition;

•   1 Round 7.62 mm caliber ammunition;

• 76 Rounds .380 caliber ammunition;


                          -3-
            • 22 .410 caliber shotgun shells;

            • 3 Shells Dragons Breath 12 gauge shotgun shells;

            • 72 Preformed charges for 50 caliber muzzleloader;

            •   1 Package Tannerite;

            •   1 Box ofHomady Black powder lead balls;

            • 9 Misc. Magazines;

            •   1 ASUS Notebook computer (Serial number:

                GCNLCX06Y392527);

            •   1 Cell Phone with Pink/Blue Case;

            • Ticket Receipts bearing the name Nickolas Povsha;

            •   1 Bag Empty Drug Capsules;

            •   1 Bag of Distribution Size Baggies;

            •   1 Black Safe; and

            • Notes containing darkweb sites and passwords;

3.    The United States shall have full and legal title to the forfeited property and

may dispose of it in accordance with law.




                                         -4-
DATED this   ti-1\tday of April, 2019.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                         -5-
